DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 17/181,941 on August 9, 2022. Please note: Claims 1, 5, 7 and 11 have been amended. Claims 1-11 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on August 9, 2022, overcome the objections.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang (US 20110018904 A1; Cited in Applicant’s IDS dated 02/22/2021), in view of Zhao et al. (US 20130201219 A1; Cited in Applicant’s IDS dated 02/22/2021), hereinafter Zhao, and in further view of Ye et al. (US 2011/0175806 A1; Cited in Applicant’s IDS dated 02/22/2021), hereinafter Ye.

Regarding Claim 1, Tang teaches:
An electronic device (FIG. 1), comprising:
an orientation sensor (FIG. 1: 170; See paragraph [0036]);
a camera (FIG. 1: 171) to detect user eye position (See paragraph [0044]) on a continuing basis (See paragraph [0046], last four lines: frontal camera may be activated permanently; See paragraph [0050], lines 13-28; Therefore, as shown in FIG. 5, the camera continues to detect user eye position, according to the facial recognition algorithm, during step 405);
a display (FIG. 1: 122);
memory (FIG. 1: 124 and 126); and
at least one processor (FIG. 1: 138) to execute machine-readable instructions (See paragraph [0022], lines 1-3) to cause the at least one processor to:
	access data from the orientation sensor (See FIG. 5: 402; See paragraph [0048], lines 1-3);
	analyze orientation sensor data for changes in an orientation of the electronic device (FIG. 5: 403; See paragraph [0048], lines 3-5);
	determine the user eye position relative to the electronic device (FIG. 5: 405; See paragraph [0044]; See paragraph [0048], lines 5-8; The relative position of the features of the user’s face, including the user’s eyes, are used to the determine the orientation of the user’s face (see the detailed discussion of this determination in paragraph [0045]), which is used in step 405 of FIG. 5 to determine a second orientation of the electronic device. Therefore, determining the second orientation corresponds to determining the user eye position relative to the computing device); and
	reorient content (See paragraph [0005]: Since the disclosed method is explicitly intended to solve problems that occur when reorienting content in response to changes in orientation, it is apparent that the process in FIG. 5 is repetitively used to reorient content based on changes in orientation) displayed on the display after a change in the user eye position relative to the electronic device (FIG. 5: 409 occurs after 405; See paragraph [0041]; See paragraph [0049]; Therefore, by applying the process of FIG. 5, the content displayed on the display is reoriented after a change in the user eye position relative to the electronic device. Specifically, if at first the accelerometer indicates a landscape orientation, and the camera indicates a landscape orientation, the content is displayed in a landscape orientation. If, at another time, the accelerometer indicates a landscape orientation, and the camera indicates a portrait orientation, the content is reoriented in a portrait orientation).
Tang does not explicitly teach (see elements emphasized in italics):
an inertial measurement unit (IMU);
at least one processor to execute machine-readable instructions to cause the at least one processor to:
	access data from the inertial measurement unit IMU;
	analyze IMU data for changes in an orientation of the electronic device by at least 30 degrees.
However, in the same field of endeavor, managing screen orientation of a portable electronic device (Zhao, paragraph [0001]), Zhao teaches:
	at least one processor (FIG. 2: 203) to execute machine-readable instructions (See paragraph [0020]) to cause the at least one processor to:
	analyze orientation sensor data (FIG. 5: 503; See paragraph [0029], last five lines) for changes in an orientation of an electronic device (FIG. 1: 100) by at least 30 degrees (See paragraph [0032] and FIG. 4: when the electronic device rotates from a vertical position 417 (90 degrees relative to the ground 409) to a position 419 that is below the threshold angle θT (20 to 30 degrees relative to the ground 409), the orientation sensor data indicates a change in orientation by at least 30 degrees).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Tang) by analyzing the orientation sensor data for changes in an orientation of the electronic device by at least 30 degrees (as taught by Zhao). This would be achieved by adopting the threshold angle θT taught by Zhao. Doing so would allow the electronic device to trigger a determination of the eye position, as taught by Tang (analogous to Zhao’s detection of facial features in 509 of FIG. 5), in accordance with a change in orientation that requires distinguishing a portrait orientation from a landscape orientation (See Zhao, paragraph [0032], lines 4-16).
Tang in view of Zhao does not explicitly teach (see elements emphasized in italics):
an inertial measurement unit (IMU);
at least one processor to execute machine-readable instructions to cause the at least one processor to:
	access data from the inertial measurement unit IMU;
	analyze IMU data for changes in an orientation of the electronic device
However, in the same field of endeavor, motion sensors (Ye, Abstract), Ye teaches:
	access data from an inertial measurement unit (IMU) (See paragraph [0011], lines 1-11; See paragraph [0042], lines 1-7);
	analyze IMU data for changes in an orientation of an electronic device (See paragraph [0042], lines 9-16).
Tang in view of Zhao contained a device which differed from the claimed device by the substitution of an orientation sensor that produces orientation sensor data to be analyzed for changes in an orientation of the electronic device, instead of an inertial measurement unit (IMU) that produces IMU data to be analyzed for changes in an orientation of the electronic device. Ye teaches the substituted element of a device that receives data from an inertial measurement unit (IMU) and analyzes IMU data for changes in an orientation of an electronic device. Their functions were known in the art to determine the orientation of an electronic device. The orientation sensor taught by Tang in view of Zhao could have been substituted with the IMU taught by Ye and the results would have been predictable and resulted in using an IMU to sense the electronic device’s orientation and to orient the display in accordance with the orientation of the electronic device.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the electronic device (as taught by Tang in view of Zhao) by using the IMU taught by Ye and analyzing the IMU data for changes in an orientation of the electronic device (as taught by Ye). Doing so would have been simple substitution of one known element for another to obtain predictable results (See MPEP 2143 – I. B.), as discussed above, and further would have allowed for the absolute orientation of the device to be detected more accurately by eliminating undesirable external interferences (See Ye, paragraph [0042], disclosing that the computing processor 348 may utilize a comparison or algorithm to eliminate accumulated errors of the first, second and/or third signal sets of the nine-axis motion sensor module 302, whereby the resultant angles in the spatial reference frame, preferably about each of three orthogonal coordinate axes of the spatial reference frame, of the resulting deviation of the nine-axis motion sensor module 302 of the electronic device 300 is obtained under the aforementioned dynamic environments excluding the abovementioned undesirable external interferences and such that it is preferably obtained and outputted in an absolute manner reflecting or associating with the actual movements and rotations of the electronic device 300).

Regarding Claim 2, Tang in view of Zhao, and in further view of Ye teaches all of the elements of the claimed invention, as stated above. Furthermore, Tang in view of Zhao, and in further view of Ye teaches:
The electronic device of claim 1, wherein the IMU (As discussed with regard to claim 1, the IMU of Ye was substituted for orientation sensor of Tang to detect the changes in an orientation of the electronic device) includes a gyrometer, a compass, and an accelerometer (See Ye, paragraph [0011], lines 1-10, the IMU comprises an accelerometer, a magnetometer and a rotation sensor).

Regarding Claim 3, Tang in view of Zhao, and in further view of Ye teaches all of the elements of the claimed invention, as stated above. Furthermore, Ye teaches:
The electronic device of claim 1, wherein the at least one processor is to employ a six degree of freedom (6DOF) algorithm or a nine degree of freedom (9DOF) algorithm (See paragraph [0042], lines 9-16: processor 348 uses a six degree of freedom (6DOF) algorithm or a nine degree of freedom (9DOF) algorithm because it receives measurements from a nine-axis motion sensor).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 4, Tang in view of Zhao, and in further view of Ye teaches all of the elements of the claimed invention, as stated above. Furthermore, Ye teaches:
The electronic device of claim 1, wherein the at least one processor is to detect pitch, roll, and yaw of the electronic device (See paragraph [0042], lines 9-16).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 5, Tang teaches:
An electronic device (FIG. 1):
a display (FIG. 1: 122);
a camera (FIG. 1: 171) to detect user eye position relative to the display (See paragraph [0044]; See paragraph [0048], lines 5-8; The relative position of the features of the user’s face, including the user’s eyes, are used to the determine the orientation of the user’s face (see the detailed discussion of this determination in paragraph [0045]), which is used in step 405 of FIG. 5 to determine a second orientation of the electronic device. Therefore, determining the second orientation corresponds to determining the user eye position relative to the display) on a continuing basis (See paragraph [0046], last four lines: frontal camera may be activated permanently; See paragraph [0050], lines 13-28; Therefore, as shown in FIG. 5, the camera continues to detect user eye position, according to the facial recognition algorithm, during step 405);
an orientation sensor (FIG. 1: 170; See paragraph [0036]) to detect changes in orientation of the electronic device (FIG. 5: 403; See paragraph [0048], lines 3-5); and
a driver (FIG. 1: 138) to change an orientation of content on the display (See paragraph [0005]: Since the disclosed method is explicitly intended to solve problems that occur when changing an orientation of content in response to changes in orientation of the device, it is apparent that the process in FIG. 5 is repetitively used to change an orientation of content in response to changes in orientation of the device) after a change in orientation of the electronic device being detected by the orientation sensor and a change in the user eye position relative to the display being detected (FIG. 5: 409 occurs after 405; See paragraph [0041]; See paragraph [0049]; Therefore, by applying the process of FIG. 5, the orientation of content displayed on the display is changed after a change in orientation of the electronic device is detected by the orientation sensor and a change in the user eye position relative to the display. Specifically, if at first the accelerometer indicates a landscape orientation, and the camera indicates a landscape orientation, the content is displayed in a landscape orientation. If, at another time, the accelerometer indicates a landscape orientation, and the camera indicates a portrait orientation, the content is reoriented in a portrait orientation).
Tang does not explicitly teach (see elements emphasized in italics):
an inertial measurement unit (IMU) to detect changes in orientation of the electronic device; and
the driver to change the orientation of content on the display after a change in orientation of the electronic device of at least 30 degrees being detected by the IMU.
However, in the same field of endeavor, managing screen orientation of a portable electronic device (Zhao, paragraph [0001]), Zhao teaches:
A driver (FIG. 2: 203) to change an orientation of content (FIG. 5: 511 or 513) on a display (107) after a change in orientation of an electronic device (100) (See FIG. 1) of at least 30 degrees being detected (FIG. 5: 503) by an orientation sensor (FIG. 2: 219) (See paragraph [0032] and FIG. 4: when the electronic device rotates from a vertical position 417 (90 degrees relative to the ground 409) to a position 419 that is below the threshold angle θT (20 to 30 degrees relative to the ground 409), the orientation sensor data indicates a change in orientation by at least 30 degrees).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Tang) so the driver changes the orientation of content on the display after a change in orientation of the electronic device of at least 30 degrees being detected (as taught by Zhao). This would be achieved by adopting the threshold angle θT taught by Zhao. Doing so would allow the electronic device to trigger a determination of the eye position, as taught by Tang (analogous to Zhao’s detection of facial features in 509 of FIG. 5), in accordance with a change in orientation that requires distinguishing a portrait orientation from a landscape orientation (See Zhao, paragraph [0032], lines 4-16).
Tang in view of Zhao does not explicitly teach (see elements emphasized in italics):
an inertial measurement unit (IMU) to detect changes in orientation of the electronic device; and
the driver to change the orientation of content on the display after a change in orientation of the electronic device being detected by the IMU.
However, in the same field of endeavor, motion sensors (Ye, Abstract), Ye teaches:
an inertial measurement unit (IMU) (See paragraph [0011], lines 1-11; See paragraph [0042], lines 1-7) to detect changes in orientation of an electronic device (See paragraph [0042], lines 9-16).
Tang in view of Zhao contained a device which differed from the claimed device by the substitution of an orientation sensor to detect changes in orientation of the electronic device, instead of an inertial measurement unit (IMU) to detect changes in orientation of the electronic device. Ye teaches the substituted element of an inertial measurement unit (IMU) to detect changes in orientation of the electronic device. Their functions were known in the art to determine the orientation of an electronic device. The orientation sensor taught by Tang in view of Zhao  could have been substituted with the IMU taught by Ye and the results would have been predictable and resulted in using an IMU to detect changes in orientation of the electronic device and so the driver to changes the orientation of content on the display in response to a change in orientation of the electronic device is detected by the IMU.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the electronic device (as taught by Tang in view of Zhao) by using the IMU taught by Ye to detect changes in orientation of the electronic device (as taught by Ye). Doing so would have been simple substitution of one known element for another to obtain predictable results (See MPEP 2143 – I. B.), as discussed above, and further would have allowed for the absolute orientation of the device to be detected more accurately by eliminating undesirable external interferences (See Ye, paragraph [0042], disclosing that the computing processor 348 may utilize a comparison or algorithm to eliminate accumulated errors of the first, second and/or third signal sets of the nine-axis motion sensor module 302, whereby the resultant angles in the spatial reference frame, preferably about each of three orthogonal coordinate axes of the spatial reference frame, of the resulting deviation of the nine-axis motion sensor module 302 of the electronic device 300 is obtained under the aforementioned dynamic environments excluding the abovementioned undesirable external interferences and such that it is preferably obtained and outputted in an absolute manner reflecting or associating with the actual movements and rotations of the electronic device 300).

Regarding Claim 6, Tang in view of Zhao, and in further view of Ye teaches all of the elements of the claimed invention, as stated above. Furthermore, Tang in view of Zhao, and in further view of Ye teaches:
The electronic device of claim 5, wherein the camera is to detect user eye position (See Tang, paragraph [0044]; Tang, FIG. 5: 405) when a change in device orientation is detected (Tang, FIG. 5: 403) by the IMU (As discussed with regard to claim 1, the IMU of Ye was substituted for orientation sensor of Tang to detect the changes in device orientation).

Regarding Claim 7, Tang in view of Zhao, and in further view of Ye teaches all of the elements of the claimed invention, as stated above. Furthermore, Tang in view of Zhao, and in further view of Ye teaches:
The electronic device of claim 5, wherein the change in orientation of the electronic device of at least 30 degrees further includes the change in orientation of the electronic device being below 90 degrees (See Zhao, paragraph [0032] and FIG. 4: when the electronic device rotates from a vertical position 417 (90 degrees relative to the ground 409) to a position 419 that is below the threshold angle θT (20 to 30 degrees relative to the ground 409), the orientation sensor data indicates a change in orientation by at least 30 degrees and below 90 degrees).
In addition, the same motivation is used as the rejection for claim 5.

Regarding Claim 8, Tang in view of Zhao, and in further view of Ye teaches all of the elements of the claimed invention, as stated above. Furthermore, Tang in view of Zhao, and in further view of Ye teaches:
The electronic device of claim 5, wherein the IMU (As discussed with regard to claim 1, the IMU of Ye was substituted for orientation sensor of Tang to detect the changes in an orientation of the electronic device) includes an accelerometer, a gyrometer, and a compass  (See Ye, paragraph [0011], lines 1-10, the IMU comprises an accelerometer, a magnetometer and a rotation sensor).

Regarding Claim 9, Tang in view of Zhao, and in further view of Ye teaches all of the elements of the claimed invention, as stated above. Furthermore, Ye teaches:
The electronic device of claim 5, wherein the at least one processor is to employ a six degree of freedom (6DOF) algorithm or a nine degree of freedom (9DOF) algorithm (See paragraph [0042], lines 9-16: processor 348 uses a six degree of freedom (6DOF) algorithm or a nine degree of freedom (9DOF) algorithm because it receives measurements from a nine-axis motion sensor).
In addition, the same motivation is used as the rejection for claim 5.

Regarding Claim 10, Tang in view of Zhao, and in further view of Ye teaches all of the elements of the claimed invention, as stated above. Furthermore, Ye teaches:
The electronic device of claim 5, wherein the IMU is to detect pitch, roll, and yaw of the electronic device (See paragraph [0042], lines 9-16).
In addition, the same motivation is used as the rejection for claim 5.

Regarding Claim 11, Tang teaches:
A tangible, non-transitory computer-readable medium (FIG. 1: 124 and 126) (See also the computer readable medium disclosed in paragraph [0031]) comprising machine readable instructions that, when executed, cause a processor (FIG. 1: 138) (See paragraph [0022], lines 1-3) to:
analyze orientation sensor data from an orientation sensor (FIG. 1: 170; See paragraph [0036]) for changes in a physical orientation of an electronic device (FIG. 1) (FIG. 5: 403; See paragraph [0048], lines 3-5);
access a user eye position relative to a device display (FIG. 1: 122) (See paragraph [0044]; See paragraph [0048], lines 5-8; The relative position of the features of the user’s face, including the user’s eyes, are used to the determine the orientation of the user’s face (see the detailed discussion of this determination in paragraph [0045]), which is used in step 405 of FIG. 5 to determine a second orientation of the electronic device. Therefore, determining the second orientation corresponds to determining the user eye position relative to a device display), wherein the user eye position is detected by a camera (FIG. 1: 171) on a continuing basis (See paragraph [0046], last four lines: frontal camera may be activated permanently; See paragraph [0050], lines 13-28; Therefore, as shown in FIG. 5, the camera continues to access a user eye position, according to the facial recognition algorithm, during step 405); and
orient a display in accordance with the orientation and the user eye position relative to the device display (FIG. 5: 409; See paragraph [0041]; See paragraph [0049]; Therefore, by applying the process of FIG. 5, the display is oriented in accordance with the orientation of the electronic device that is detected by the orientation sensor and the user eye position relative to the device display. Specifically, if at first the accelerometer indicates a landscape orientation, and the camera indicates a landscape orientation, the content is displayed in a landscape orientation. If, at another time, the accelerometer indicates a landscape orientation, and the camera indicates a portrait orientation, the content is reoriented in a portrait orientation).
Tang does not explicitly teach (see elements emphasized in italics):
analyze IMU data from an inertial measurement unit for changes in a physical orientation of an electronic device of at least 30 degrees.
However, in the same field of endeavor, managing screen orientation of a portable electronic device (Zhao, paragraph [0001]), Zhao teaches:
	analyze orientation sensor data (FIG. 5: 503; See paragraph [0029], last five lines) from an orientation sensor (See FIG. 2: 219) for changes in a physical orientation of an electronic device (FIG. 1: 100) of at least 30 degrees (See paragraph [0032] and FIG. 4: when the electronic device rotates from a vertical position 417 (90 degrees relative to the ground 409) to a position 419 that is below the threshold angle θT (20 to 30 degrees relative to the ground 409), the orientation sensor data indicates a change in orientation of at least 30 degrees).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tangible, non-transitory computer-readable medium (as taught by Tang) by analyzing the orientation sensor data f for changes in a physical orientation of an electronic device of at least 30 degrees (as taught by Zhao). This would be achieved by adopting the threshold angle θT taught by Zhao. Doing so would allow the electronic device to trigger a determination of the eye position, as taught by Tang (analogous to Zhao’s detection of facial features in 509 of FIG. 5), in accordance with a change in orientation that requires distinguishing a portrait orientation from a landscape orientation (See Zhao, paragraph [0032], lines 4-16).
Tang in view of Zhao does not explicitly teach (see elements emphasized in italics):
analyze IMU data from an inertial measurement unit for changes in a physical orientation of an electronic device.
However, in the same field of endeavor, motion sensors (Ye, Abstract), Ye teaches:
analyze IMU data from an inertial measurement unit (IMU) (See paragraph [0011], lines 1-11; See paragraph [0042], lines 1-7) for changes in a physical orientation of an electronic device (See paragraph [0042], lines 9-16).
Tang in view of Zhao contained a device which differed from the claimed device by the substitution of an orientation sensor that produces orientation sensor data to be analyzed for changes in a physical orientation of an electronic device, instead of an inertial measurement unit (IMU) that produces IMU data to be analyzed for changes in a physical orientation of an electronic device. Ye teaches the substituted element of a device that receives data from an inertial measurement unit (IMU) and analyzes IMU data for changes in a physical orientation of an electronic device. Their functions were known in the art to determine a physical orientation of an electronic device. The orientation sensor taught by Tang in view of Zhao could have been substituted with the IMU taught by Ye and the results would have been predictable and resulted in using an IMU to sense a physical orientation of an electronic device and to orient the display in accordance with the orientation of the electronic device.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the tangible, non-transitory computer-readable medium (as taught by Tang in view of Zhao) by using the IMU taught by Ye and analyzing the IMU data for changes in a physical orientation of an electronic device (as taught by Ye). Doing so would have been simple substitution of one known element for another to obtain predictable results (See MPEP 2143 – I. B.), as discussed above, and further would have allowed for the absolute orientation of the device to be detected more accurately by eliminating undesirable external interferences (See Ye, paragraph [0042], disclosing that the computing processor 348 may utilize a comparison or algorithm to eliminate accumulated errors of the first, second and/or third signal sets of the nine-axis motion sensor module 302, whereby the resultant angles in the spatial reference frame, preferably about each of three orthogonal coordinate axes of the spatial reference frame, of the resulting deviation of the nine-axis motion sensor module 302 of the electronic device 300 is obtained under the aforementioned dynamic environments excluding the abovementioned undesirable external interferences and such that it is preferably obtained and outputted in an absolute manner reflecting or associating with the actual movements and rotations of the electronic device 300).

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 6-8) that Tang and Ye do not teach the amended limitations of the independent claims. These arguments are respectfully moot on the grounds of new rejections. Specifically, Zhao has been introduced in the rejections of the independent claims to render the amended limitations obvious in combination with Tang and Ye. 
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692